NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TRAFALGAR WOODS HOMEOWNERS)
ASSOCIATION, INC.,               )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-1349
                                 )
THE CITY OF CAPE CORAL,          )
FLORIDA,                         )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

W. Gus Belcher, II, of Belcher &
Epstein, P.A., Fort Myers, for Appellant.

Dolores D. Menendez, City Attorney,
and Steven D. Griffin, Assistant City
Attorney, Cape Coral, for Appellee.


NORTHCUTT, Judge.

              The Trafalgar Woods Homeowners Association, Inc., sued the City of

Cape Coral in a dispute over credits against special assessments for irrigation water.

The circuit court posited that the Trafalgar Woods planned development ordinance

provided for the award of irrigation credits only to the project developer, and it dismissed

the homeowners' action with prejudice. We reverse because the court misinterpreted
the ordinance.

              The city approved the planned Trafalgar Woods project in 1992 by

adopting Ordinance 88-92. Section III(G)(5) of the ordinance provides:

              The developer shall receive a credit for the installation of
              irrigation lines throughout the project. The credit shall
              reduce any proposed special assessment when irrigation
              water becomes available from the City of Cape Coral. The
              credit shall be applied against any special assessment to be
              levied against individual lots in the development. Property
              owners will only be assessed for "off site" improvements
              such as transmission mains and pumping stations.

              In 2016 the homeowners' association filed a complaint against Cape Coral

for declaratory judgment, promissory estoppel, and breach of contract. It recounted that

although the city had not yet provided irrigation water when Trafalgar Woods was built,

the developer had installed on-site irrigation systems and appurtenances as

contemplated in the development ordinance. Then, between 1993 and 1995, the

developer turned over control of the community to the homeowners pursuant to the

subdivision by-laws. Ultimately, the city's irrigation water system was made available to

the development. The homeowners' complaint alleged that the parties were in a dispute

over the valuation of the credits against special assessments associated with municipal

irrigation water.

              Cape Coral moved to dismiss, arguing among other things that the

homeowners have no claim to the credit. The city based this assertion on the interplay

between the above-quoted section III(G)(5) of the development ordinance and section

IV(B). The latter states:

              This Development Order shall be binding on the developer
              and its heirs, assignees, or successors in interest. Those
              portions of this Development Order which clearly apply only

                                          -2-
              to the project developer, shall not be construed to be binding
              upon future owners of the project lots. It shall be binding
              upon any builder/developer who acquires any tract of land
              within the Trafalgar Woods Subdivision.

The city maintained that the first sentence of section III(G)(5) clearly indicates that only

the developer may receive a credit for the irrigation improvements and argued that

section IV(B) therefore "specifically excludes any such right for the benefit of a lot

owner." The circuit court agreed, holding in its order of dismissal that "[a]s a matter of

law . . . in accordance with Section IV(B) of . . . Ordinance 88-92, the Irrigation Water

Special Assessment Credit referenced in Section III(G)(5) clearly applies only to the

Developer of the Trafalgar Woods . . . ."

              We review the dismissal of the homeowners' action de novo. Ruiz v.

Brink's Home Sec., Inc., 777 So. 2d 1062, 1064 (Fla. 2d DCA 2001). On a motion to

dismiss, the court's consideration is confined to the four corners of the complaint; it

accepts all of the plaintiff's allegations as true and draws every reasonable inference

arising from those allegations in favor of the plaintiff. Green v. Cottrell, 204 So. 3d 22,

30-31 (Fla. 2016). For purposes of the motion, all facts properly pleaded are deemed

admitted. Fearick v. Smugglers Cove, Inc., 379 So. 2d 400, 402 (Fla. 2d DCA 1980).

              The issue before the circuit court was whether under section IV(B) the

credit provided in section III(G)(5) inured only to the benefit of the developer or whether

it extends as well to the developer's successors in interest. When resolving this

question, the court mistakenly relied solely on the first sentence of section III(G)(5). To

be sure, in isolation that sentence describes only a credit to the developer. But under a

longstanding fundamental principle applicable to statutes and ordinances, "words,

phrases, clauses, sentences and paragraphs of a statute may not be construed in

                                            -3-
isolation[.]" Weitzel v. State, 306 So. 2d 188, 192 (Fla. 1st DCA 1974). Rather, the

sentence must be read in the context of the entire provision. Id.; see also Fla. Dep't of

Envtl. Prot. v. ContractPoint Florida Parks, LLC, 986 So. 2d 1260, 1265 (Fla. 2008)

(stating that every statute must be read as a whole with meaning ascribed to every

portion and due regard given to the semantic and contextual interrelationship between

its parts); Angelo's Aggregate Materials, Ltd. v. Pasco County, 118 So. 3d 971, 975

(Fla. 2d DCA 2013) (observing that ordinances are subject to the rules of construction

applicable to statutes).

              Thus, under section III(G)(5) the credit is to reduce any proposed special

assessment when irrigation water becomes available. The credit is to apply to special

assessments levied against individual lots. And property owners are to be assessed

only for off-site improvements. In context, then, the credit referred to in section III(G)(5)

does not "clearly apply only to the project developer." It applies as well to the property

owners of the individual lots. At the very least, section III(G)(5) cannot form the basis

for dismissal of the homeowners' association's complaint.

              Accordingly, we reverse the order dismissing the action and remand for

further proceedings consistent with this opinion.

              Reversed and remanded.


CRENSHAW and SALARIO, JJ., Concur.




                                            -4-